USCA11 Case: 20-12074     Date Filed: 05/17/2022   Page: 1 of 20




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12074
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BLAINE JOYNER COGLIANESE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
          D.C. Docket No. 8:19-cr-00263-VMC-TGW-1
                    ____________________
USCA11 Case: 20-12074          Date Filed: 05/17/2022      Page: 2 of 20




20-12074                 Opinion of the Court                           2

Before WILLIAM PRYOR, Chief Judge, JORDAN, Circuit Judge, and
BROWN,∗ District Judge.
           1




JORDAN, Circuit Judge:
       Blaine Coglianese appeals his sentence of 168 months’
imprisonment followed by 30 years of supervised release, imposed
pursuant to his guilty plea for numerous child sex crimes. He
challenges the procedural and substantive reasonableness of his
bottom-of-the-guidelines sentence, arguing that the district court
did not properly consider the 18 U.S.C. § 3553(a) factors. He also
contests the imposition of a special condition of supervised release
prohibiting him—absent probation office approval—from using or
possessing a computer or a device capable of connecting to the
internet and from possessing an “electronic data storage medium.”
                                    I
       Mr. Coglianese was 22 years old when he met 14-year-old
J.G. on a dating site. They exchanged photos for weeks before
going to his residence. The first time they engaged in sexual
activity, Mr. Coglianese believed J.G. was 18. By the second time
they saw each other, Mr. Coglianese knew her true age.
Undeterred, he continued eliciting nude photos of J.G. and sending
her photos of himself via Facebook messenger. Around the same
time, Mr. Coglianese began chatting with various Tumblr users


∗
 Honorable Michael L. Brown, United States District Judge for the Northern
District of Georgia, sitting by designation.
USCA11 Case: 20-12074       Date Filed: 05/17/2022     Page: 3 of 20




20-12074               Opinion of the Court                        3

about his relationship with a 14-year-old. He sent some of those
users photos of J.G. in exchange for other child pornography.
        The government charged Mr. Coglianese with coercion and
enticement of a minor, in violation of 18 U.S.C. § 2422(b); receipt
of child pornography, in violation of 18 U.S.C. §§ 2252(a)(2) and
(b)(1); and transportation of child pornography, in violation of 18
U.S.C. §§ 2252(a)(1) and (b)(1). Mr. Coglianese ultimately pled
guilty to all charges without a plea agreement.
       Given the offenses to which Mr. Coglianese pled guilty, and
his criminal history category of I, the advisory guidelines range was
168 to 210 months of imprisonment followed by five years to life
of supervised release. The presentence investigation report did not
reveal any factors that would warrant a departure or variance from
the applicable sentencing range.
       At the sentencing hearing, the government recommended a
sentence of 210 months at the high end of the guidelines range. Mr.
Coglianese requested a term of 144 months. He argued that
various factors warranted a downward variance from the
sentencing guidelines, including the low number of pornographic
images involved, the lack of predatory behavior, his untreated
mental illness (major depressive disorder and attention deficit
hyperactivity disorder), his cooperation with law enforcement, and
his low likelihood of recidivism. During the hearing, the district
court discussed two principal concerns: (1) the government’s
request for a high-end sentence; and (2) the fact that Mr. Coglianese
knew J.G. when he shared photos of her with others.
USCA11 Case: 20-12074       Date Filed: 05/17/2022     Page: 4 of 20




20-12074               Opinion of the Court                        4

       The district court asked defense counsel to address the
government’s request for a sentence at the high end of the
guideline range, which was unusual given that Mr. Coglianese had
pled guilty to all of the charges. The court noted that the
prosecutor assigned to the case was highly respected and did not
typically request high-end sentences as a matter of course. The
court explained that it usually gave less weight to
recommendations from prosecutors who requested the high end
of the guidelines in “every case.” See D.E. 85 at 46. When, as here,
the request came from a prosecutor who was known to consider
the circumstances of each defendant before making a sentencing
recommendation, the court considered the recommendation
differently. See id.
       With respect to the parties’ sentencing recommendations,
the district court said that it was considering a sentence at the low
end of the guidelines as opposed to a high-end sentence or a
downward variance. Although the downward variance Mr.
Coglianese requested was modest, the court was hesitant to grant
it because of the nature of his relationship with J.G. See id. at 44–
45. Unlike other child pornography cases, Mr. Coglianese knew his
victim. And Mr. Coglianese had further victimized J.G. by sharing
nude photos of her with others after having cultivated a
relationship with her. See id. at 45.
     The district court ultimately sentenced Mr. Coglianese to
168 months in prison—the low end of the sentencing guidelines
range—followed by 30 years of supervised release. The terms of
USCA11 Case: 20-12074          Date Filed: 05/17/2022      Page: 5 of 20




20-12074                 Opinion of the Court                           5

supervised release included a special condition barring Mr.
Coglianese from using or possessing a computer or a device
capable of connecting to the internet without prior approval from
the probation office. The special condition also prohibited him
from possessing an “electronic data storage medium, including a
flash drive, [a] compact disk, a floppy disk, or any other data
encryption technique or program.” D.E. 85 at 63. See also D.E. 74
at 5 (judgment containing nearly identical language). 1
       In explaining the sentence, the district court said it had
considered all of the sentencing factors under 18 U.S.C. § 3553(a).
The court emphasized the importance of punishment, deterrence,
and protecting the public, and explained it had weighed the
statutory factors against the “compelling circumstances” Mr.
Coglianese presented before arriving at the sentence.
       At the end of the hearing, Mr. Coglianese objected “to the
procedural and substantive reasonableness of the sentence, both as
applied to the imprisonment and, in particular, to the computer
term and the length of the term of the supervised release.” D.E. 85
at 67. This appeal followed.




1 The presentence investigation report recommended a special condition
imposing “computer/internet restrictions” but did not provide any specific
proposed language. See PSR at 19, ¶ 151. The recommendation did not
include any reference to “electronic data storage medium/media” or propose
any restriction on the use or possession of such materials.
USCA11 Case: 20-12074         Date Filed: 05/17/2022     Page: 6 of 20




20-12074                Opinion of the Court                          6

                                   II
       Generally, we review the reasonableness of a sentence for
abuse of discretion. See United States v. Irey, 612 F.3d 1160, 1186
(11th Cir. 2010) (en banc) (citing Gall v. United States, 552 U.S. 38,
46 (2007)). “A district court abuses its discretion when it (1) fails to
afford consideration to relevant factors that were due significant
weight, (2) gives significant weight to an improper or irrelevant
factor, or (3) commits a clear error of judgment in considering the
proper factors.” Id. at 1189 (citation omitted).
        We typically also review the validity of special conditions of
supervised release for abuse of discretion. See United States v.
Moran, 573 F.3d 1132, 1137 (11th Cir. 2009). But if the defendant
fails to properly state his objection in the district court, we conduct
plain error review. See United States v. Zinn, 321 F.3d 1084, 1087
(11th Cir. 2003).
                                  III
       Mr. Coglianese argues that his 168-month sentence is
procedurally unreasonable because the district court relied on
factors outside those delineated in 18 U.S.C. § 3553(a), failed to
consider his expert witness’ testimony, and did not fully explain the
reasons for the sentence. He also contends that his sentence was
substantively unreasonable because it was greater than necessary
under § 3553(a).
USCA11 Case: 20-12074            Date Filed: 05/17/2022        Page: 7 of 20




20-12074                  Opinion of the Court                               7

                                      A
       We first consider whether the district court committed any
procedural errors. See Gall, 552 U.S. at 51. As relevant here, a
court errs by “failing to consider the § 3553(a) factors, selecting a
sentence based on clearly erroneous facts, or failing to adequately
explain the chosen sentence.” Id. at 51. 2
       Although a district court must consider all of the applicable
§ 3553(a) factors in arriving at an appropriate sentence, it need not
give all of the factors equal weight. See, e.g., United States v. Shaw,
560 F.3d 1230, 1237 (11th Cir. 2009). The court “is permitted to
attach ‘great weight’ to one factor over others.” Id. (quoting Gall,
552 U.S. at 57).
       Here, the district court stated that it had considered the
advisory guidelines and “all of the factors” set out in § 3553(a)(1)–
(7). See D.E. 85 at 65–66. It is true, as Mr. Coglianese points out,
that the court specified that it looked at punishment, deterrence,
and protecting the public. See id. at 57. But reliance on some
§ 3553(a) factors over others does not necessarily render a sentence
unreasonable. See, e.g., United States v. Pugh, 515 F.3d 1179, 1192
(11th Cir. 2008). Nor does the failure to discuss every factor. See
United States v. Kuhlman, 711 F.3d 1321, 1326–27 (11th Cir. 2013).
For example, we have upheld a sentence as procedurally


2 A court also commits procedural error by failing to calculate or
miscalculating the guidelines range or by treating the guidelines as mandatory,
see Gall, 552 U.S. at 51, but Mr. Coglianese does not assert any such errors.
USCA11 Case: 20-12074       Date Filed: 05/17/2022    Page: 8 of 20




20-12074               Opinion of the Court                       8

reasonable despite a statement from the district court that some of
the § 3553(a) factors “predominated” because the court had also
stated that it had considered the parties’ arguments and all of the
factors. See United States v. Shabazz, 887 F.3d 1204, 1224–25 (11th
Cir. 2018).
        Reviewing the record as a whole, we conclude that the
district court considered the parties’ arguments and all of the
§ 3553(a) factors. The court listened to the evidence and
arguments on the issue of Mr. Coglianese’s mental health—a fact
that is apparent from the requirement that he participate in a
mental health program, as requested by his counsel. See D.E. 85 at
61. The record demonstrates that the court was familiar with the
facts of the case, took into account the evidence presented, and
imposed a sentence that was tailored to Mr. Coglianese’s
circumstances and conduct.
        The district court explained that, although it heard and
considered Mr. Coglianese’s “compelling circumstances” in
mitigation—including his expert witness’ testimony as to mental
health issues—it nonetheless determined that a downward
variance was not justified. See D.E. 85 at 66–67. In support of its
determination, the court reiterated its concern that Mr. Coglianese
knew J.G. when he sent nude photos of her to others. See id. at 66.
In this case, the court’s explanation was legally sufficient.
      Finally, the district court’s statement that the prosecutor
was highly respected did not constitute error or affect the sentence
imposed. The court rejected the prosecutor’s recommendation for
USCA11 Case: 20-12074        Date Filed: 05/17/2022     Page: 9 of 20




20-12074               Opinion of the Court                         9

a high-end guidelines sentence and imposed a low-end sentence.
Thus, the court’s comments did not render Mr. Coglianese’s
sentence procedurally unreasonable. See Shabazz, 887 F.3d at
1224–25.
                                  B
      We next address whether Mr. Coglianese’s sentence is
substantively reasonable. See Gall, 552 U.S. at 51. In conducting
our review, we consider the totality of the circumstances. See id.
Mr. Coglianese, as the party opposing the sentence, bears the
burden of showing that it is “unreasonable in light of the record
and the [§] 3553(a) factors.” Shabazz, 887 F.3d at 1224 (internal
quotation marks omitted).
        A sentence is unreasonable “only if we are left with the
definite and firm conviction that the district court committed a
clear error of judgment . . . arriving at a sentence that lies outside
the range of reasonable sentences dictated by the facts of the case.”
Id. (citation omitted). Though we do not apply a presumption of
reasonableness to a sentence within the guidelines range, we
ordinarily expect such a sentence to be reasonable. See, e.g.,
United States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014). A
sentence below the statutory maximum can also be indicative of
reasonableness. See, e.g., United States v. Dougherty, 754 F.3d
1353, 1364 (11th Cir. 2014).
     Mr. Coglianese enticed a minor, had sex with her despite
knowing her age, and then traded nude photos of her. The
USCA11 Case: 20-12074       Date Filed: 05/17/2022     Page: 10 of 20




20-12074               Opinion of the Court                        10

advisory guidelines placed him at a range of 168 to 210 months of
imprisonment followed by five years to life of supervised release.
        The district court imposed the lowest possible prison
sentence within the range, 168 months, and it was within the
court’s discretion to weigh the § 3553(a) factors as it did and arrive
at this sentence. See Shabazz, 887 F.3d at 1224. First, the low-end
nature of the sentence, which is below the statutory maximum, is
indicative of the reasonableness. See Dougherty, 754 F.3d at 1364.
Second, we have upheld similar sentences for defendants convicted
of enticement and child pornography offenses. See United States
v. Nagel, 835 F.3d 1371, 1372, 1376–77 (11th Cir. 2016) (upholding
a 292-month sentence, at the bottom of the guidelines range, for a
defendant convicted of enticement of a minor); United States v.
Cubero, 754 F.3d 888, 892, 901 (11th Cir. 2014) (upholding a 151-
month sentence following the defendant’s guilty plea to one count
of possession of child pornography and two counts of possession of
child pornography); United States v. Brown, 772 F.3d 1262, 1267–
68 (11th Cir. 2014) (upholding a 240-month sentence, which was
“well above the applicable [g]uidelines range of 78 to 97 months,”
for a defendant who pled guilty to possession and receipt of child
pornography).
                                 IV

         We now turn to the district court’s imposition of the
special condition of supervised release barring Mr. Coglianese from
accessing computers and the internet, and from possessing any
“electronic data storage medium,” without prior approval from the
USCA11 Case: 20-12074        Date Filed: 05/17/2022     Page: 11 of 20




20-12074                Opinion of the Court                        11

probation office. Mr. Coglianese argues that this special condition
is unreasonable and overly broad. He contends that it amounts a
“blanket ban[ ]” that deprives him of his liberty more than is
reasonably necessary and is tantamount to banishment from
modern society. See Appellant’s Br. at 13–14.
                                  A
       The government asserts that Mr. Coglianese’s objection to
“the computer term” was too broad to apprise the district court of
his challenge. Therefore, the government contends, plain error
governs our review of the conditions of supervised release. We
disagree.
       An objection to a condition of supervised release is properly
preserved when it “articulate[s] the specific nature of [the
defendant’s] objection . . . so that the district court may reasonably
have an opportunity to consider it.” Zinn, 321 F.3d at 1090 n.7.
The defendant must raise the objection “in such clear and simple
language that the [district] court may not misunderstand it.”
United States v. Riggs, 967 F.2d 561, 565 (11th Cir. 1992). A
sweeping, general objection is therefore insufficient. See United
States v. Carpenter, 803 F.3d 1224, 1238 (11th Cir. 2015).
       Mr. Coglianese objected “in particular” to “the computer
term.” See D.E. 85 at 67. Given the offenses Mr. Coglianese pled
guilty to, and the recommendation contained in the presentence
investigation report, that objection was sufficient to put the district
court on notice that he was contesting the special condition
USCA11 Case: 20-12074       Date Filed: 05/17/2022     Page: 12 of 20




20-12074               Opinion of the Court                        12

regarding computers and internet access. That condition
encompassed various restrictions, including the ban on computer
and internet use as well as the ban on possessing an “electronic data
storage medium.” Mr. Coglianese’s objection went beyond a
generalized statement about the sentence, and pointed out the
particular special condition with which he took issue. Because Mr.
Coglianese properly preserved his objection, we review the special
condition of supervised release for abuse of discretion. See Zinn,
321 F.3d at 1089 (defense counsel’s statement that polygraph
testimony “is not a proper condition” of supervised release,
“though perhaps imprecise, adequately conveyed the nature of
[the] objection so as to preserve it for appeal”). Cf. Holguin-
Hernandez v. United States, 140 S. Ct. 762, 766 (2020) (When a
defendant requests a shorter sentence, a sentencing court
understands that the defendant is asserting that the requested
sentence is sufficient and that a longer sentence is greater than
necessary: “Nothing more is needed to preserve a claim that a
longer sentence is unreasonable.”).
       Although some conditions of supervised release are
statutorily prescribed, see 18 U.S.C. § 3583, a district court has
discretion to impose “any condition of supervised release it deems
appropriate so long as it comports with the factors enumerated in
18 U.S.C. § 3553(a).” United States v. Tome, 611 F.3d 1371, 1375
(11th Cir. 2010). To be valid, a condition must (1) be “reasonably
related” to a § 3553(a) factor; (2) “involve no greater deprivation of
liberty than is reasonably necessary for the purposes set forth” in
USCA11 Case: 20-12074       Date Filed: 05/17/2022    Page: 13 of 20




20-12074               Opinion of the Court                       13

§ 3553(a); and (3) be “consistent with any pertinent policy
statements issued by the Sentencing Commission.” Zinn, 321 F.3d
at 1089 (quoting U.S.S.G. § 5D1.3(b)).
       A condition of supervised release should not unduly restrict
a defendant’s liberty, but “a condition is not invalid simply because
it affects a [defendant’s] ability to exercise constitutionally
protected rights.” Id. See also United States v. Bobal, 981 F.3d 971,
977 (11th Cir. 2020) (“[A] district court may impose reasonable
conditions that deprive the offender of some freedoms enjoyed by
law-abiding citizens during supervised release.”) (internal
quotation marks and citation omitted). The district court “must
consider the history and characteristics of the defendant, provide
both adequate punishment and rehabilitation of the defendant, and
protect society at large.” Moran, 573 F.3d at 1139.
      Mr. Coglianese challenges the restrictions on his use of
computers and the internet. His crimes, however, involved the use
of a computer, and for such offenses the guidelines expressly
recommend a condition limiting computer access. See U.S.S.G.
§ 5D1.3(d)(7)(B).
       We have uniformly upheld similar restrictions, so long as
the defendant—like Mr. Coglianese here—has the ability to seek
permission from the probation office to use a computer and/or
access the internet for specified purposes. See, e.g., Zinn, 321 F.3d
at 1093; Carpenter, 803 F.3d at 1239. In Zinn, we recognized the
value and prevalence of the internet in society but held that
because of the “strong link between child pornography and the
USCA11 Case: 20-12074       Date Filed: 05/17/2022     Page: 14 of 20




20-12074               Opinion of the Court                        14

[i]nternet, and the need to protect the public, particularly children,
from sex offenders,” a restriction on internet use was reasonable.
See 321 F.3d at 1092–93. See also Moran, 573 F.3d at 1140
(“Although the internet provides valuable resources for
information and communication, it also serves as a dangerous
forum in which an offender can freely access child pornography
and communicate with potential victims.”).
        Mr. Coglianese attempts to distinguish our prior decisions
by arguing that when those cases were decided smart phones,
tablets, and other technology we depend on today had not yet been
invented. This argument falls short in the face of more recent
decisions upholding restrictions on the use of computers and
internet. Indeed, in 2015, well after the advent of the iPhone, we
upheld a lifetime ban on internet use without prior approval from
the probation office. See Carpenter, 803 F.3d at 1239 (defendant
convicted of possessing child pornography). See also Bobal, 981
F.3d at 973, 976–78 (holding that a lifetime ban on a sex offender’s
computer usage was not unconstitutional because the “computer
restriction [did] not extend beyond his term of supervised release,
it [was] tailored to his offense, and [the defendant could] obtain the
district court’s approval to use a computer for permissible
reasons”).
       To recap, Mr. Coglianese used at least three different
internet sites to entice a minor and to disseminate and receive
pornographic images of minors. The internet, therefore, was the
means by which he committed his crimes. It was within the district
USCA11 Case: 20-12074       Date Filed: 05/17/2022     Page: 15 of 20




20-12074               Opinion of the Court                        15

court’s discretion to impose restrictions on Mr. Coglianese’s use of
computers and internet during his term of supervised release.
Significantly, the court did not impose an absolute ban; it expressly
permitted Mr. Coglianese to obtain approval from the probation
office to use computers and the internet for legitimate purposes.
On this record, there was no abuse of discretion.
                                  B
       That leaves the district court’s restriction on the possession
of “electronic data storage medi[a].” The court prohibited Mr.
Coglianese from “possessing an electronic data storage medium,
including a flash drive, [a] compact disk, a floppy disk, or any other
data encryption technique or program.” D.E. 85 at 65, D.E. 74 at
5. Like the restriction on using computers and the internet, this
was not a flat-out ban, as Mr. Coglianese was allowed to seek the
permission of the probation office to possess these materials. The
court explained that “if approved to possess or use a device [Mr.
Coglianese] must permit routine inspection of the device.” D.E. 74
at 5.
       Mr. Coglianese argues that this restriction goes “far beyond
a reasonably necessary deprivation of liberty.” Appellant’s Br. at
14. More particularly, he asserts that it is overly inclusive and
prohibits him from owning or possessing a mobile phone, a
modern microwave oven, a modern television, a home alarm
system, and many thermostats and digital alarm clocks because all
of these items could conceivably be “electronic data storage media”
under a very broad construction of that term. See id. at 18–19.
USCA11 Case: 20-12074      Date Filed: 05/17/2022    Page: 16 of 20




20-12074               Opinion of the Court                      16

        The relevant statute, 18 U.S.C. § 3583(d), provides that a
district court may order a sex offender to submit his property,
including his “computer, other electronic communications or data
storage devices or media” to search at any time. The guidelines
also recommend certain special conditions for cases involving sex
offenses. Among those listed is a condition requiring the defendant
to submit to a search at any time of his computer or “other
electronic communication or data storage devices or media.”
U.S.S.G. § 5D1.3(d)(7)(C). But the term “electronic data storage
medium”—the term used by the district court—does not appear in
either Title 18 or the guidelines.
      A district court has discretion to impose “any condition it
deems necessary so long as it comports with the statutory
requirements.” Tome, 611 F.3d at 1375. Yet the condition must
be sufficiently specific to provide the defendant with “adequate
notice of prohibited conduct when there is a commonsense
understanding of what activities the categories encompass.”
United States v. Taylor, 338 F.3d 1280, 1286 (11th Cir. 2003)
(quoting United States v. Paul, 274 F.3d 155, 167 (5th Cir. 2001)).
       Absent a statutory or guidelines definition of the term
“electronic data storage medium,” we try to discern its ordinary
meaning. See, e.g., United States v. Dominguez, 997 F.3d 1121,
1124 (11th Cir. 2021) (using various dictionaries to define the term
“sexual activity” because the relevant statute failed to provide a
definition). Because there do not appear to be any dictionary
definitions for the term “electronic data storage medium,” we turn
USCA11 Case: 20-12074      Date Filed: 05/17/2022    Page: 17 of 20




20-12074              Opinion of the Court                      17

to the meanings of each word comprising the term. See Villarreal
v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 964–65 (11th Cir. 2016)
(defining the various words comprising a term/phrase to discern
its meaning).
       The word “electronic,” as an adjective, means “[u]sing the
electronic transmission or storage of information, as by television
or computer.” 1 Shorter Oxford Eng. Dictionary 804 (5th ed. 2002).
See also Webster’s Third New Int’l Dictionary, Unabridged 84a
(2002 & Addenda) (“Implemented on or by means of a computer:
involving a computer.”). “Data” is defined as “[n]umerical or other
information represented in a form suitable for processing by
computer.” Am. Heritage Dictionary of the Eng. Language 463
(4th ed. 2009). See also McGraw-Hill Dictionary of Sci. & Tech.
Terms 548 (6th ed. 2003) (“General term for numbers, letters,
symbols, and analog quantities that serve as input for computer
processing.”). “Storage,” in a computing context, means “[t]he
retention of data and instructions in a device from which they can
be retrieved as needed; the part of a memory or other device in
which data are stored.” 2 Shorter Oxford Eng. Dictionary at 3045.
See also McGraw-Hill Dictionary of Sci. & Tech. Terms at 2038
(“Any device that can accept, retain, and read back one or more
times; the means of storing data may be chemical, electrical,
magnetic, mechanical, or sonic.”). “Medium” is defined as
“[s]omething (as a magnetic disk) on which information may be
stored.” Webster’s Third New Int’l Dictionary at 106a. See also
McGraw-Hill Dictionary of Sci. & Tech. Terms at 1303 (“The
USCA11 Case: 20-12074        Date Filed: 05/17/2022     Page: 18 of 20




20-12074                Opinion of the Court                        18

material, or configuration thereof, on which data are recorded;
usually not applied to disk, drum, or core, but to storable,
removable media, such as paper tape, cards, and magnetic tape.”).
        Some of these words have been defined in combination with
one another. For example, “storage medium” means “[a]ny device
or recording medium into which data can be copied and held until
some later time, and from which the entire original date can be
obtained.” McGraw-Hill Dictionary of Sci. & Tech. Terms at 2039.
See also Microsoft, Comput. Dictionary 499 (5th ed. 2002) (defining
“storage media” as “[t]he various types of physical material on
which data bits are written and stored, such as floppy disks, hard
disks, tape, and optical disks”). 3
        Taking all of these definitions together, we understand an
“electronic data storage medium” to be a device—such as a flash
drive, magnetic disk, floppy disk, hard disk, tape, or optical disk—
that can store and transmit information in a form suitable for
processing by a computer. Reading the term in context—as we
must—the special condition imposed by the district court is
sufficiently clear to put Mr. Coglianese on notice of the types of
media or devices that he is prohibited from possessing without
probation office approval. See In re Failla, 838 F.3d 1170, 1176
(11th Cir. 2016) (“Context is a primary determinant of meaning.”)



3Media is the plural of medium. See Am. Heritage Dictionary of the Eng.
Language at 1090.
USCA11 Case: 20-12074      Date Filed: 05/17/2022     Page: 19 of 20




20-12074               Opinion of the Court                      19

(quoting Antonin Scalia & Bryan Garner, Reading Law: The
Interpretation of Legal Texts 167 (2012)).
        The district court used the term “electronic data storage
medium” when discussing the specific items that Mr. Coglianese
was prohibited from possessing or using during his term of
supervised release. The term was mentioned following the
restriction on the use of computers or the internet and as part of
the same special condition, which demonstrates that the term is
related to the use of computers and/or technology. Indeed, Mr.
Coglianese’s own objection to the special condition reflects an
understanding that the restrictions all pertain to the use (or non-
use) of computers and related items (e.g., the internet and devices
capable of storing computer-based information). See D.E. 85 at 67
(objecting to the special condition as “the computer term”). To the
extent that there was any doubt, the court provided a list of
examples, stating that the prohibited items included “a flash drive,
[a] compact disk, [and] a floppy disk.” D.E. 85 at 65. That list is
consistent with our understanding of the restriction.
       The term “electronic data storage medium” is not overly
inclusive and does not impose a greater deprivation of liberty than
necessary. Mr. Coglianese committed sexual crimes, largely
through his use of computers and related technology. For
example, he stored child pornography images of J.G. and
distributed them to others via the internet. In sum, he used devices
capable of storing and transmitting computer-based or digital
information in the commission of the offenses to which he pled
USCA11 Case: 20-12074           Date Filed: 05/17/2022         Page: 20 of 20




20-12074                   Opinion of the Court                              20

guilty. As such, the district court’s restriction on his possession of
“electronic data storage medi[a]” during the term of his supervised
release was tailored to his offenses and did not constitute an abuse
of discretion.
       We also note that there was no blanket ban; the district
court gave Mr. Coglianese the opportunity to seek permission
from the probation office to use an “electronic data storage
medium” for legitimate purposes. The special condition begins
with the words “[w]ithout prior written approval of the probation
officer” and later says “[i]f approved to possess or use a device.”
D.E. 74 at 5. 4
                                      V
        We affirm Mr. Coglianese’s sentence.
        AFFIRMED.




4If the state of technology changes while Mr. Coglianese is incarcerated such
that the special conditions of supervised release need modification, he can ask
the district court for such relief. See 18 U.S.C. § 3583(e)(2); Fed. R. Crim. P.
32.1(a).